Mr. Chief Justice Lawrence delivered the opinion of the Court: This was a petition for a lien, filed to secure payment for lumber sold by the complainants to the defendants. We can see no reason why the lien should not be established. The case clearly comes within the act of 1861. It is plain, from the testimony of the defendants themselves, that the lumber was used in completing the buildings upon their premises, and it is equally clear from all the evidence that it was furnished for that purpose at the request of the defendants. This brings the case within the statute. The decree is reversed and the cause remanded, with leave to those defendants who have prior liens to make proof thereof. Decree reversed.